Citation Nr: 1217674	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  10-47 443	)	DATE
	)
	)


Received from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder with depression.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel




INTRODUCTION

The Veteran served on active duty from September 1988 to August 1992.

This matter comes to the Board of Veterans' Appeals (Board) following an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  Jurisdiction of the Veteran's claims file is currently with the VARO in Winston-Salem, North Carolina.  

Rating documents associated with the record before the Board reflect that the Veteran was granted a temporary total evaluation pursuant to 38 C.F.R. § 4.29 due to hospital treatment in excess of 21 days for his service-connected PTSD.  The temporary total rating was effective October 24, 2011, with a resumption of the 50 percent schedular rating effective January 1, 2012.  

As further discussed below, the Veteran, through his representative, has withdrawn his appeal for an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  Furthermore, in a November 2011 VA Form 21-4138 (Statement In Support Of Claim), received by the Board in December 2011, the Veteran's representative, Veterans of Foreign Wars of the United States (VFW), initiated a claim for an increased rating for PTSD.  As such, the claim for an increase rating for PTSD is referred to the RO for appropriate action.  


FINDING OF FACT

On December 2, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's appointed representative, VFW, that a withdrawal of this appeal was requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran's appointed representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

By way of brief history, in February 2010, the RO received the Veteran's notice of disagreement (NOD) of the April 2009 rating decision and the initial 50 percent rating assigned for PTSD.  In his NOD, the Veteran requested a Decision Review Officer (DRO) be assigned to his case (i.e. de novo review).  See 38 C.F.R. § 3.2600 (2011).  A subsequent September 2010 Statement of the Case (SOC), does not appear to reflect that the Veteran's appeal was reviewed by a DRO.  

Furthermore, in November 2010, the RO received the Veteran's VA Form 9 (Appeal to Board of Veterans' Appeals) regarding the initial 50 percent disability rating assigned for PTSD.  The Veteran included with his VA Form 9 a statement from his father, who described how the service-connected PTSD was impacting the Veteran's life.  The Veteran's representative, in a May 2011 VA Form 646 (Statement of Accredited Representative in Appealed Case), prior to certification of the Veteran's appeal to the Board, waived RO consideration of the statement from the Veteran's father.  The RO did not consider the statement nor did it issue the Veteran a supplemental statement of the case (SSOC).  The Board notes that evidence received by the agency of original jurisdiction (AOJ) prior to transfer of the records to the Board after an appeal has been initiated will be referred to the appropriate rating or authorization activity for review and disposition, unless the additional evidence is duplicative of evidence previously considered or is not relevant to the issues on appeal.  See 38 C.F.R. § 19.37 (2011).  

Following certification of the Veteran's appeal to the Board, the Veteran's representative submitted to the Board an Informal Hearing Presentation, dated in October 2011.  Thereafter, in December 2011, the Board received from the RO a VA Form 21-4138 (Statement In Support Of Claim), dated in November 2011 and received by the RO that same month.  In the VA Form 21-4138, the Veteran's representative noted that the Veteran wished to "[w]ithdrawl [sic] his appeal from BVA[.]"  

Based on the withdrawal of the Veteran's claim on appeal by his appointed representative, VFW, as noted in the November 2011 VA Form 21-4138, there remains no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


